DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (“Watanabe” WO 2015/093518, for the purpose of examination, U.S.P.N. 10,175,220 B2 is applied herein as translation copy) in view of Huang et al (“Huang” hereinafter, U.S. Publication No. 2011/0037846 A1)
As per claim 1, Watanabe discloses an image processing method (abstract) comprising: a fluorescent image capturing step of capturing a fluorescent image of a fluorescently labeled tissue specimen (column 6, line 50-55, column 11, lines 33-61), a creating step of creating a fluorescent whole slide image based on the captured fluorescent image (column 5, line 29-30, creating an entire tissue section), and a storing step of storing the created fluorescent whole slide image (figure 2, storage unit 25 stores the fluorescent image), wherein the tissue specimen is fluorescently labelled by using, as a staining reagent, fluorescent substance integrated nanoparticles obtained by bonding a biological substance recognition part to fluorescent particles on which a plurality of fluorescent substances are integrated (column 6, lines 32-48, “a tissue section stained with a staining reagent including nanoparticles containing a fluorescent substance (hereinafter called "fluorescent substance-containing nanoparticles") bonded with a biological substance recognition site which specifically bonds and/or reacts with a specific biological substance so as to make the fluorescent substance-containing nanoparticles emit light (fluorescence), and forming and capturing an enlarged image of the fluorescence” also see figures 3-4 for substances in tissue cells).
Watanabe at (column 11, lines 65-67 and column 12, 1-17) teaches the focus position of the fluorescent image is specified based on the adjusted focus position during acquisition of 
However, Watanabe does not explicitly teach “in specifying the focus position, a fluorescent bright spot of the fluorescent substance integrated nanoparticles is specified as a fluorescent focus position, and in the capturing the fluorescent image, a focused fluorescent image is captured based on the fluorescent focus position”
Huang at paragraph [0040] teaches “…fluorescence microscope images of a field of nanocrystals at different values of z-displacement. …When nanocrystals are in focus, the fluorescence from each individual nanocrystal appears as a bright spot. …”
Watanabe and Huang are combinable because they are from the same field of endeavor, ie., fluorescence microscopy imaging.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Watanabe in vier of Huang’s teaching to locate the bright spot of a fluorescent substance integrated nanoparticle as a focus position before capturing the fluorescent image.
One would be motivated to do so because it would allow Watanabe’s system to locate the focal point of a fluorescent image by identifying the bright spot of the nanoparticle substance in fluorescent to produce the fluorescent image with a better quality.
As per claim 3, the combination of Watanabe and Huang teaches capturing a bright field image of the tissue specimen, wherein in the specifying the focus position, an arbitrary coordinate on the bright field image is specified as a bright field focus position, and in capturing the fluorescent image capturing step, the focused fluorescent image is captured based on the bright field focus position and the fluorescent focus position (column 11, lines 65-67 and column 12, 1-17, as explained above, the focus is adjusted during acquisition a bright field image, and 
As per claim 4, the combination of Watanabe and Huang teaches wherein the tissue specimen is fluorescently labelled in a multiplied manner by use of the staining reagent in which the fluorescent substance integrated nanoparticles are used, and another staining reagent (column 11, lines 56-61, “an operator stains a tissue section with two types of staining reagents, the hematoxylin staining reagent and the staining reagent of, as a fluorescence labeling material, fluorescent substance-containing nanoparticles bonding with a biological substance recognition site which recognizes a specific protein”).
As per claim 5, the combination of Watanabe and Huang teaches wherein an excitation wavelength and an emission wavelength of the fluorescent substance for use in the other staining reagent do not overlap with an excitation wavelength and an emission wavelength of the fluorescent substance that the fluorescent substance integrated nanoparticles have, respectively (column 6, lines 55-67 and column 7, lines 30, the different types of reagents may require different excitation wavelengths, also see column 19, lines 17-24 and column 20, lines 13-19).
As per claim 6, the combination of Watanabe and Huang teaches a detection step of detecting a biological substance in the fluorescently labelled tissue specimen, wherein in the detection step, an expression level of the biological substance is obtained by measuring a number of bright spots (column 15, lines 30-67 and column 16, lines 1-24, the expression level of the biological substance is calculated based on the number of the bright points).
 column 16, lines 4-16, “the specific protein of only one type was the target. Two or more types of fluorescent particles having different emission wavelength from each other can be used for plural types of specific proteins.” “a detection step of detecting a biological substance in the fluorescently labelled tissue specimen, wherein in the detection step, an expression level of the biological substance is displayed as a fluorescent brightness map in which intensity of a fluorescent brightness is represented by light and shade of color.” Also see figure 4 and 20).
As per claim 8, the combination of Watanabe and Huang teaches a bright field image capturing step of capturing a bright field image of the tissue specimen, wherein the bright field image is obtained by imaging the tissue specimen stained with one or more staining agents with which a specific cell type, a specific region or a specific tissue structure is recognizable (column 11, lines 46-55, “operation of the pathological diagnosis support system 100 to acquire and analyze the above-described fluorescence image and bright field image is described. Here, a tissue section stained with a staining reagent containing fluorescent substance-containing nanoparticles bonding with a biological substance recognition site which recognizes a specific protein (here, Ki67 protein in breast cancer tissue, hereinafter called a "specific protein") is an observation target”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM Y LU/Primary Examiner, Art Unit 2667